                           Case 17-33508 Document 72 Filed in TXSB on 04/22/19 Page 1 of 7
   Fill in this information to identify the case:

Debtor 1                 Shahnaz B. Khan
                         _____________________________________________________________________


Debtor 2                 _____________________________________________________________________
(Spouse, if filing)

                                        Southern District of Texas
United States Bankruptcy Court for the: ______________________________________________________________________________________________________

             17­33508
Case number __________________________



 Official Form 410S1
 Notice of Mortgage Payment Change                                                                                                                     12/15

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
 debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
 as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
 Name of creditor:                                                                                                             1
                                                                                                   Court claim no. (if known): _______________________
 Wells Fargo Bank, N.A.




                                                                                                   Date of payment change:
                                                                                                   Must be at least 21 days after date
                                                                                                   of this notice                           05/15/2019
                                                                                                                                            _____________


                                                                                                  New total payment:
                                                                                                                                             6618.39
                                                                                                                                            $________________
                                                                                                  Principal, interest, and escrow, if any
 Last 4 digits of any number you use to
 identify the debtor’s account:                                      9 ____
                                                                    ____ 5 ____
                                                                            6 ____
                                                                                1

   Part 1:            Escrow Account Payment Adjustment

  1.        Will there be a change in the debtor’s escrow account payment?

               No
            
            ✔   Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
                for the change. If a statement is not attached, explain why:



                                           1987.45                                                                                2015.11
                Current escrow payment: $ _________________                                                 New escrow payment: $ _________________

  Part 2:             Mortgage Payment Adjustment

  2.        Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
            variable-rate account?
            
            ✔   No
               Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why:



                Current interest rate: __________________%                                      New interest rate: __________________%

                Current principal and interest payment: $ __________________                    New principal and interest payment: $ __________________

  Part 3:             Other Payment Change


       3.    Will there be a change in the debtor’s mortgage payment for a reason not listed above?
             ✔
                 No
                 Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                  (Court approval may be required before the payment change can take effect.)
                Reason for change:



                      Current mortgage payment: $ _________________                                New mortgage payment: $ _________________
 Official Form 410S1                                                    Notice of Mortgage Payment Change                                             page 1
                     Shahnaz B. Khan                                                                    17­33508
      Debtor 1       Case
                     First Name 17-33508
                                    Middle Name Document      72 Filed in TXSB onCase
                     ________________________________________________________
                                                      Last Name                    04/22/19
                                                                                      number (if known)Page    2 of 7
                                                                                                       ______________________



 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 Check the appropriate box.

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.




     /s/Angela M. Mills Fowler
      ______________________________________________________________
      Signature
                                                                                      04/22/2019
                                                                                Date _______________




 Print:______________________________________________________________
        FOWLER,ANGELA M. MILLS                                                   VP Loan Documentation
                                                                                ____________________________________________________________
        First Name             Middle Name            Last Name                 Title


 Company Wells Fargo Bank, N.A.
         ____________________________________________________________

 Address    MAC N9286-01Y
            _____________________________________________________________
            Number                  Street

            1000 Blue Gentian Road
            _____________________________________________________________
            Address 2

             Eagan                                   MN      55121-7700
            _____________________________________________________________
              City                                      State        ZIP Code



                     800-274-7025                                                NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone _________________________                                        ____________________________________________________________
                                                                                Email




Official Form 410S1                                     Notice of Mortgage Payment Change                                              page 2
                  Case 17-33508 Document 72 Filed in TXSB on 04/22/19 Page 3 of 7
                      UNITED STATES BANKRUPTCY COURT
                                                        Southern District of Texas


                                                    Chapter 13 No. 17-33508
                                                    Judge: David R Jones

In re:
Shahnaz B. Khan
                                           Debtor(s).

                                           CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before April 23, 2019 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                            By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                     Shahnaz B. Khan
                                     1907 Rayshell Ct

                                     Seabrook TX 77586



                                   By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                     N/A




Debtor’s Attorney:                 By Court's CM/ECF system registered email address
                                    Kyle Kenneth Payne
                                    Payne & Associates, PLLC
                                    1225 North Loop West, Suite 550

                                    Houston TX 77008


                                   By Court's CM/ECF system registered email address
                                    N/A




Trustee:                           By Court's CM/ECF system registered email address
                                     David G Peake
                                     Chapter 13 Trustee
                                     9660 Hillcroft
                                     Suite 430
                                     Houston TX 77096-3856

                                                           _______________________________________________
                                                           /s/Angela M. Mills Fowler
                                                           VP Loan Documentation
                                                           Wells Fargo Bank, N.A.
                                                   PERF
                     Case 17-33508 Document 72 Filed in TXSB on 04/22/19 Page 4 of 7
                                 Return Mail Operations                                   Escrow Review Statement
                                 PO Box 14547
                                                                                          For informational purposes only
                                 Des Moines, IA 50306-4547
                                                                                          Statement Date:                                   March 13, 2019
                                                                                          Loan number:
                                                                                          Property address:
                                                                                                1907 RAY SHELL
                                                                                                TAYLOR LAKE VILLAGE TX 77586-4586


                                                                                          Customer Service
                                                                                                 Online                          Telephone
                                                                                                 wellsfargo.com                  1-800-340-0473
          SHAHNAZ KHAN
                                                                                                 Correspondence                  Hours of operation
          1907 RAY SHELL CT                                                                      PO Box 10335                    Mon - Fri 7 a.m. - 7 p.m. CT
          TAYLOR LK VLG TX 77586-4586                                                            Des Moines, IA 50306
                                                                                                 To learn more, go to:
                                                                                                 wellsfargo.com/escrow


                                                                                                   We accept telecommunications relay service calls



PLEASE NOTE: If you are presently seeking relief (or have previously been granted
relief) under the United States Bankruptcy Code, this statement is being sent to you
for informational purposes only. The summaries below are based on the terms of the
loan and are provided for informational purposes only.
These amounts are governed by the terms of the loan unless otherwise reduced by an
order of the bankruptcy court. Because the amounts billed for the escrow items can
change over time, we review the escrow account at least once per year to ensure there
will be enough money to make these payments. Once the review is complete, we send
the escrow review statement, also known as the escrow account disclosure statement.
                                                                                             The escrow account has a shortage of
Here's what we found:
     • Required Minimum Balance: The escrow account balance is projected to                               $189.64
        fall below the required minimum balance. This means there is a shortage.

     • Payments: As of the May 15, 2019 payment, the contractual portion of the
        escrow payment increases.



  Part 1 - Mortgage payment

       Option 1                  Pay the shortage amount over 12 months
                                  Previous payment through New payment beginning with
                                  04/15/2019 payment date   the 05/15/2019 payment
                                                                                                Option 1: No action required
 Principal and/or interest                $4,603.28                $4,603.28

 Escrow payment                            $1,987.45                $2,015.11               Starting May 15, 2019 the new contractual
 Total payment amount
                                                                                            payment amount will be $6,618.39
                                         $6,590.73                $6,618.39

       Option 2                  Pay the shortage amount of $189.64
                                  Previous payment through New payment beginning with
                                  04/15/2019 payment date   the 05/15/2019 payment
                                                                                                Option 2: Pay shortage in full
 Principal and/or interest                $4,603.28                $4,603.28

 Escrow payment                            $1,987.45                $1,999.31               Starting May 15, 2019 the new contractual
 Total payment amount                                                                       payment amount will be $6,602.59
                                         $6,590.73                $6,602.59




                                                       See Page 2 for additional details.


                                        Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                        States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                        Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                        payments, please contact your attorney or the Trustee’s office before directly sending any
                                        amounts relating to this escrow shortage

                                                                  If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                  and mail it along with a check for $189.64 to the address that appears on this coupon.
  SHAHNAZ KHAN
                                                                  This payment must be received no later than May 15, 2019.


              Wells Fargo Home Mortgage
              PO Box 51120
              Los Angeles, CA 90051-5420




        708                            4 10 02 00664178 00660259 00683142 00018964 7
                                                                                                                                               Page 2 of 3
                      Case 17-33508 Document 72 Filed in TXSB on 04/22/19 PageLoan
                                                                                5 of 7
                                                                                   Number:


     Part 2 - Payment calculations
You have a shortage of $189.64. For the past review period, the projected amount of your escrow items was $23,991.61. For the coming year, the
projected amount to be paid from your escrow is $23,991.61.

How was the escrow payment calculated?
To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
determine the escrow amount.

The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
through the date of the analysis.



Escrow comparison

                                                                                                                                        New monthly
                                     06/17 - 06/18      02/18 - 02/19        05/18 - 03/19   05/19 - 04/20
                                                                                                                       # of               escrow
                                       (Actual)           (Actual)             (Actual)       (Projected)
                                                                                                                      months              amount

Property taxes                            $21,599.30         $21,741.61         $21,741.61     $21,741.61      ÷         12        =        $1,811.80
Property insurance                             $0.00           $719.00            $719.00          $0.00       ÷         12        =            $0.00
Flood insurance                            $2,250.00         $2,250.00           $2,250.00     $2,250.00       ÷         12        =          $187.50
Insurance refund                            -$845.00             $0.00            -$719.00         $0.00       ÷         12        =            $0.00
Total taxes and insurance                $23,004.30         $24,710.61          $23,991.61     $23,991.61      ÷         12        =        $1,999.31
Escrow shortage                                $0.00             $0.00              $0.00        $189.64       ÷         12        =           $15.80**

Total escrow                             $23,004.30         $24,710.61          $23,991.61     $24,181.25      ÷         12        =        $2,015.11


**
    This amount is added to the payment if Option 1 on page 1 is selected.


Projected escrow account activity over the next 12 months
To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                    (Calculated in Part 3 - Escrow account projections
Lowest projected escrow balance December, 2019                                -$102,940.67          table)

Bankruptcy adjustment‡                                                 +       $102,751.03

Minimum balance for the escrow account                                  -             $0.00


Escrow shortage                                                        =           -$189.64


‡
 This adjustment of $102,751.03, is the remaining amount of the pre-petition escrow shortage included in our proof of claim being paid through the
confirmed bankruptcy plan.


Important messages
Act now - purchase your own insurance policy
Our records show that the insurance policy was obtained by Wells Fargo. Please understand that this policy only covers the structure and/or
improvements, but does not cover liability or any personal property. For this reason, consider purchasing a policy of your choosing - it may lower the
costs and give options for more coverage. If you sent us proof of a purchased policy, please disregard this message. If you have questions or are having
trouble paying for the insurance policy, call us at the number on the first page of this statement.
                    Case 17-33508 Document 72 Filed in TXSB on 04/22/19 Page 6 of 7                                                                            Page 3 of 3
                                                                                                                                    Loan Number:



  Part 3 - Escrow account projections
Escrow account projections from May, 2019 to April, 2020
                                            What we
                Payments to                 expect to                                                                    Projected escrow          Balance required
Date              escrow                     pay out          Description                                                    balance                in the account
Apr 2019                                                      Starting balance                                                -$94,943.54                   $7,997.13
May 2019            $1,999.31                     $0.00                                                                       -$92,944.23                   $9,996.44
Jun 2019            $1,999.31                     $0.00                                                                       -$90,944.92               $11,995.75
Jul 2019            $1,999.31                     $0.00                                                                       -$88,945.61               $13,995.06
Aug 2019            $1,999.31                     $0.00                                                                       -$86,946.30               $15,994.37
Sep 2019            $1,999.31                 $2,250.00       AMERICAN SECURITY GROUP                                         -$87,196.99               $15,743.68
Oct 2019            $1,999.31                     $0.00                                                                       -$85,197.68               $17,742.99
Nov 2019            $1,999.31                     $0.00                                                                       -$83,198.37               $19,742.30
Dec 2019            $1,999.31                  $8,595.54      HARRIS COUNTY (A)                                               -$89,794.60               $13,146.07
Dec 2019                $0.00                 $10,660.98      CLEAR CREEK ISD                                                -$100,455.58                   $2,485.09
Dec 2019                $0.00                  $2,485.09      CLEAR LAKE CITY WATER                                          -$102,940.67                      $0.00
Jan 2020            $1,999.31                     $0.00                                                                      -$100,941.36                   $1,999.31
Feb 2020            $1,999.31                     $0.00                                                                       -$98,942.05                   $3,998.62
Mar 2020            $1,999.31                     $0.00                                                                       -$96,942.74                   $5,997.93
Apr 2020            $1,999.31                     $0.00                                                                       -$94,943.43                   $7,997.24

Totals            $23,991.72                  $23,991.61



  Part 4 - Escrow account history
Escrow account activity from May, 2018 to April, 2019
                        Deposits to escrow                      Payments from escrow                                                        Escrow balance
   Date        Actual      Projected Difference             Actual   Projected Difference              Description              Actual         Projected Difference
May 2018                                                                                           Starting Balance            -$204,098.       $7,949.70     -$212,047.7
May 2018          $0.00         $1,987.45    -$1,987.45        $0.00             $0.00    $0.00                                -$204,098.       $9,937.15     -$214,035.1

Jun 2018          $0.00         $1,987.45    -$1,987.45        $0.00             $0.00    $0.00                                -$204,098.      $11,924.60     -$216,022.6

Jul 2018          $0.00         $1,987.45    -$1,987.45        $0.00             $0.00    $0.00                                -$204,098.      $13,912.05     -$218,010.0

Aug 2018          $0.00         $1,987.45    -$1,987.45        $0.00             $0.00    $0.00                                -$204,098.      $15,899.50     -$219,997.5
                                                                                                   AMERICAN SECURITY GROUP
Sep 2018          $0.00         $1,987.45    -$1,987.45    $2,250.00      $2,250.00       $0.00                               -$206,348.0      $15,636.95     -$221,984.9

Oct 2018       $4,077.00        $1,987.45    $2,089.55         $0.00             $0.00    $0.00                                -$202,271.0     $17,624.40     -$219,895.4

Nov 2018       $4,077.00        $1,987.45    $2,089.55         $0.00             $0.00    $0.00                                -$198,194.0     $19,611.85     -$217,805.8

Dec 2018       $4,077.00        $1,987.45    $2,089.55      $8,595.54     $8,503.05      $92.49    HARRIS COUNTY (A)           -$202,712.5     $13,096.25     -$215,808.8

Dec 2018          $0.00            $0.00         $0.00     $10,660.98    $10,660.98       $0.00    CLEAR CREEK ISD             -$213,373.5      $2,435.27     -$215,808.8

Dec 2018          $0.00            $0.00         $0.00      $2,485.09     $2,435.27      $49.82    CLEAR LAKE CITY WATER       -$215,858.6         $0.00      -$215,858.6
                                                                                                   AMERICAN SECURITY GROUP
Jan 2019       $4,077.00        $1,987.45    $2,089.55       $719.00             $0.00   $719.00                               -$212,500.6      $1,987.45     -$214,488.0

Feb 2019      $4,796.00         $1,987.45    $2,808.55         $0.00             $0.00    $0.00                                -$207,704.6     $3,974.90      -$211,679.5

Mar 2019     $110,773.63        $1,987.45   $108,786.18        $0.00             $0.00    $0.00                               -$96,930.99       $5,962.35     -$102,893.3
(estimate)                                                                                                                                                              4

Apr 2019       $1,987.45        $1,987.45        $0.00         $0.00             $0.00    $0.00                                -$94,943.54     $7,949.80      -$102,893.3
(estimate)                                                                                                                                                              4

Totals       $133,865.08   $23,849.40       $110,015.68    $24,710.61    $23,849.30      $861.31




Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2018 Wells Fargo Bank, N.A. All rights
reserved. NMLSR ID 399801 4/18
Case 17-33508 Document 72 Filed in TXSB on 04/22/19 Page 7 of 7
